Title: From George Washington to William Heath, 24 December 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Philadelphia Decr 24th 1781
                        
                        I have received your favors of the 12th and 18th Instants—Doctor Cochran is of opinion that the season is
                            favorable for the innoculation of all those who have not had the small pox. The new Contractors have agreed to furnish
                            Stores necessary for the Patients, and the moment things are in readiness, you will be pleased to have the work begun.
                        The Cloathing for the Rhode Island Regiment which had been prepared last Summer by the State, has been
                            ordered down here; Should it not have left the North River, the Subalterns party may take it in charge. If it should have
                            come forward, the party must nevertheless join the Regiment.
                        It is not now material whether the returns called for in mine of the 8th are transmitted, as others, of a
                            particular discription, have been required by Congress, and the Adjutant General has furnished his Deputy with you and the
                            Commanding Officers of the York and Jersey Lines with forms for their Goverment in making them out.
                        You will be pleased to inform me what Officer of the New Hamshire Line will take the command upon General
                            Starks retiring for the winter—If he should not be fully competent to the purpose, another must be sent up.
                        I am glad to hear you are so well supplied with provisions and I hope the Troops are by this time getting on
                            some of their new Cloathing—I may on these accounts venture to hope that you will spend a happy and merry Christmas—a
                            thing that has not happened for some years past. I am with much esteem Your Obt Hum. Servt
                        
                            Go: Washington

                        
                    